TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00251-CR




                                 Willie James Pope, III, Appellant

                                                  v.

                                   The State of Texas, Appellee



        FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
              NO. 51,599, HONORABLE RICK MORRIS, JUDGE PRESIDING



PER CURIAM

                Appellant pleaded guilty to murder. See Tex. Penal Code Ann. § 19.02(b)(2) (West

1994). The district court adjudged him guilty and assessed punishment at imprisonment for life, as

called for in a plea bargain agreement.1

                The clerk’s record contains a written waiver of appeal signed by appellant, his

attorneys, and the trial judge. This document, which reflects a knowing and voluntary waiver of the

right to appeal, was signed on the day sentence was imposed in open court. A defendant who

knowingly and intelligently waives his right to appeal may not thereafter appeal without the consent

of the trial court. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State,

548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).

The record reflects that appellant sought and was denied permission to appeal. Appellant’s general


   1
       As its part of the bargain, the State abandoned a capital murder count.
notice of appeal also fails to confer jurisdiction on this Court. See Cooper v. State, No. 1100-99, slip

op. at 6-8 (Tex. Crim. App. April 4, 2001); Whitt v. State, No. 03-00-00194-CR (Tex. App.—Austin

April 19, 2001, no pet. h.); Tex. R. App. P. 25.2(b)(3).

                The appeal is dismissed for want of jurisdiction.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: May 31, 2001

Do Not Publish




                                                   2